Citation Nr: 1502859	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-27 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had served on active duty from April 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2013, and a copy of the hearing transcript is of record.

In August 2013, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim. The Veteran asserts that he developed diabetes mellitus type II as a result of exposure to herbicides in Guam during his service at Andersen Air Force Base (AFB) from August 1969 to November 1970.  He testified that he patrolled the perimeter of the Marbo barracks, an area surrounded by jungle.  He further testified that the perimeter was heavily sprayed with herbicides to kill the vegetation. 

The Veteran has submitted copies of articles indicating that chemical dioxins, including Agent Orange, were stored and/or used on Guam around the time the Veteran served there.  Various items of additional evidence further suggest similar findings of contamination in Guam, and specifically the Marbo Annex.

One article indicates that Anderson AFB was, in fact, placed on the EPA's National Priorities List (NPL) on October 14, 1992, and that dioxins were found on the base. 

With regard to the presence of Agent Orange being stored or used in Guam during the Veteran's tour of duty there, the Board does not find the evidence convincing.  There are statements from servicemen that claim that barrels of herbicides were sprayed (and some identify this as Agent Orange).  However the use and storage of Agent Orange was tracked by the Department of the Defense during the Viet Nam Era.  It is presumed that anyone serving in the Republic of Viet Nam during this period was exposed.  There is also a record of use of this material in parts of Thailand and Korea, and storage in locations other than Guam.  There is no record of storage or use of Agent Orange in Guam during the period of the Veteran's service there in 1969 and 1970.  This fact is supported by the document from the Department of the Defense in December 2010 that was in answer to a query from VA.  While the Board has considered the anecdotal evidence of exposure to Agent Orange, a clear preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange in service.  

While the evidence does not support a finding of Agent Orange exposure in service, the evidence does suggest that the Veteran was exposed to herbicides other than Agent Orange.  In light of the foregoing, the Board finds that an examination is necessary in order to determine if the Veteran's diabetes mellitus is related to any inservice exposure to hazardous materials.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and likely etiology of his diabetes mellitus.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The VA examiner should answer the following questions:

a) Does the Veteran have a current diagnosis of type II diabetes mellitus? 

b)  Is it at least likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is related to any aspect of the Veteran's military service, to include exposure to herbicides other than Agent Orange and/or other hazardous material in Guam?  For reasons cited in this document, the Board finds it unlikely that the Veteran was exposed to Agent Orange in Guam.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached. 

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

No action is required of the appellant unless he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




